Citation Nr: 1550847	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  05-25 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1995 to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for tinea versicolor and assigned an initial 30 percent rating from October 17, 2003.  The Board remanded this claim for additional development in January 2009, October 2010, and August 2012.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinea versicolor affected more than 40 percent of his total body area throughout the period on appeal.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 60 percent, but no higher, for tinea versicolor have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided general notice of how disability ratings and effective dates are assigned in March 2006 and August 2006 and, in March 2009 and February 2011, notice that to substantiate a claim for an increased disability rating the Veteran needed evidence of worsening or an increase in severity and the effects of any worsening on employment and daily activities.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  However, as this appeal stems from a granted service-connection claim, the issue of whether there was adequate VCAA notice is now moot, as the intended purpose of this notice was satisfied with the granting of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, Social Security Administration (SSA) records, and VA treatment records with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  While private treatment records from Dr. Tesser appear to be incomplete, VA made sufficient efforts to obtain the private treatment records. 

VA examinations were provided in September 2004, August 2009, September 2009, December 2013, and April 2014.  The exams consider the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim, including a description of functional impairment caused by his skin disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  While the April 2014 VA examiner did not review the Veteran's claims file, the examiner did review the December 2013 VA examination report, which provides a detailed history of the Veteran's symptoms and treatment.  Moreover, there is no evidence indicating that there has been a material change in the severity of the Veteran's skin disorder since the most recent examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time if an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Finally, the Veteran will not be prejudiced, as the Board has resolved reasonable doubt in his favor to find that a higher disability rating is warranted for the entire period on appeal.  Accordingly, further examination is not warranted.  


II.  Higher Rating

The Veteran contends that he should be awarded a higher disability rating for his tinea versicolor with associated hyperpigmentation and post-inflammatory hypopigmentation.  See August 2005 Notice of Disagreement; January 2011 and April 2014 Statements.  

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche or a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the percentages assigned for specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.   

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.   38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.   Id.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply if the criteria are successive and cumulative and the higher rating's criteria are joined by "and," because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The schedule recognizes that disability from distinct injuries or diseases may overlap; however, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).  A Veteran may, however, be assigned multiple ratings if the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period.  Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  Fenderson, 12 Vet. App. at 126. 

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, and the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Veteran's tinea versicolor is rated by analogy under Diagnostic Code 7813-7806.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  Hyphenated diagnostic codes are used when a diagnostic code other than the one assigned to the disease itself forms the basis for the rating.  38 C.F.R. § 4.27 (2015).  Diagnostic Code 7813 instructs that the Veteran's skin disability be rated as disfigurement of the head, face, or neck under Diagnostic Code 7800, as scars under Diagnostic Codes 7801 through 7805, or as dermatitis under Diagnostic Code 7806, depending on the predominant disability.  As the Veteran's predominant disability involves hyperpigmented and hypopigmented patches of skin located in areas of inactive tinea versicolor, which have been diagnosed as dermatitis on several occasions, his skin disability is more akin to dermatitis or eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.  Accordingly, the basis for the rating is Diagnostic Code 7806 for dermatitis or eczema.  

Under Diagnostic Code 7806, a 30 percent rating applies where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total of six weeks or more, but not constantly, during the prior 12-month period.  A 60 percent rating applies where more than 40 percent of the entire body or exposed areas are affected, or where constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the prior 12-month period.  

Based on the above laws and regulations and resolving reasonable doubt regarding the percentage of total body area affected in the Veteran's favor, the Veteran is entitled to a disability rating of 60 percent-the highest disability rating available under Diagnostic Code 7806-for his tinea versicolor with associated hyperpigmentation and hypopigmentation.  

The record contains conflicting evidence regarding the location and percentage of total body area affected by the Veteran's tinea versicolor with associated hyperpigmentation and post-inflammatory hypopigmentation.  

Despite frequently waxing and waning in severity, the Veteran's skin disability has consistently affected the same areas.  See September 2004 VA Skin Examination (affecting the neck, shoulders, arms, back, chest, flanks, and upper buttocks); November 2005 Dr. Zawaideh Records (affecting entire back and entire chest); December 2006 Dr. Tesser Records (affecting scalp and trunk); October 2007 Dr. Tesser Records (affecting lateral trunk and mid-back); October 2008 Dr. Zawaideh Records (affecting shoulders, most of back, most of anterior trunk and both buttocks and inner thighs); April 2009 VA Dermatology Records (affecting back, chest, abdomen, and buttocks); May 2009 VA Dermatology Records (affecting face, neck, arms, chest, and abdomen); August 2009 VA Skin Examination (affecting back, chest, abdomen, and buttocks); November 2012 VA Dermatology Record (affecting shoulders, back, chest, abdomen, buttocks, and thighs); April 2013 VA Dermatology Record (affecting arms, back, chest, buttocks, and posterior thighs); December 2013 VA Skin Examination (affecting shoulders, most of back, most of anterior trunk and both buttocks and the inner thighs); April 2014 VA Skin Examination (affecting upper arms, three quarters of the anterior trunk, three quarters of the posterior trunk, the lower back, buttocks, and upper thighs); May 2014 Statement and Photographs (appearing to affect the face, neck, shoulders, back, chest, torso, abdomen, hips, buttocks, and inner thighs/groin).

VA examiners and treatment providers have, however, assigned dramatically different numbers for the percentage of the Veteran's total body area that these locations comprised.  The September 2004 VA skin examiner determined that only 20 percent of the Veteran's total body area was affected.  The August 2009, December 2013, and April 2014 VA skin examiners determined that only between 20 and 40 percent of the Veteran's total body area was affected.  VA dermatology treatment providers, however, determined in November 2012 and April 2013 that over 60 percent of the Veteran's total body area was affected.  See November 2012 VA Dermatology Records (60 percent or more of total body area affected); April 2013 VA Dermatology Records (over 66 percent of total body area affected).  

The April 2013 VA dermatology treatment provider assigned the highest percentage of total body area and the September 2004 VA skin examiner assigned the lowest percentage of total body area.  It would seem, then, that the Veteran would be entitled to a lower disability rating in September 2004 (30 percent) than in April 2013 (60 percent); however, that would result in the Veteran being assigned a lower disability rating at a time when more locations of his body were affected.  The September 2004 VA skin examiner identified four of the same locations identified in the April 2013 VA records, plus two additional locations not identified in the April 2013 VA records.  

There are no photographs from the Veteran's VA examinations.  The Veteran did submit photographs in May 2014; however, the Board is not competent to assess the percentage of total body area affected.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  Moreover, the photographs would not be useful for determining the percentage of total body area affected during prior years, as the Veteran's skin disability had frequently waxed and waned in severity and area affected.  Consequently, additional development would not aid in the adjudication of the Veteran's claim.

Given that similar locations and areas of the body have been affected by the Veteran's skin disability throughout the entire period on appeal, the Board resolves reasonable doubt regarding the percentage of total body area affected to find that the higher percentages of over 60 percent or 66 percent apply to the entire period on appeal.  Accordingly, the Veteran is entitled to the highest disability rating available under Diagnostic Code 7806-60 percent-for the entirety of the period on appeal. 

Consideration was given to assigning a disability rating under other diagnostic codes, including Diagnostic Codes 7800 (scars or disfigurement on the head, face, and neck), 7801 (deep and nonlinear scars), 7802 (superficial and nonlinear scars), 7804 (unstable or painful scars), 7805 (other scars or effects of scars), 7817 (exfoliative dermatitis or erythroderma), and 7820 (infections of the skin not listed elsewhere).  However, a disability rating higher than 60 percent is not available under Diagnostic Codes 7801 through 7805; the record lacks evidence that the Veteran ever had erythroderma or exfoliative dermatitis to the degree required for a disability rating above 60 percent under Diagnostic Code 7817 or disfigurement of the head, face, or neck to the degree required for a disability rating above 60 percent under Diagnostic Code 7800; and Diagnostic Code 7820, like Diagnostic Code 7813, instructs that infections of the skin not listed elsewhere be rated under a different diagnostic code, depending on the predominant disability, which would again be Diagnostic Code 7806. 

Consideration was given to assigning a staged rating; however, as the Board has resolved reasonable doubt in favor of the Veteran to find that his skin disability has warranted a 60 percent disability rating-the highest available under Diagnostic Code 7806-throughout the period on appeal, at no time during the period in question did the Veteran's skin disability warrant a higher schedular rating.  

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  The Veteran's disability picture is not exceptional and the schedular rating criteria reasonably contemplate the severity and symptomatology of his disability.  His tinea versicolor manifestations, including symptoms of scaly, itchy, flaky, burning, hyperpigmented, or hypopigmented patches of skin or papules, involve more than 40 percent of his entire body or exposed areas.  These symptoms are contemplated by DC 7806.  Further, while he submitted evidence in the form of reports in medical records and a buddy statement that his skin disability impacted his psychological health and ultimately leading to difficulty maintaining romantic relationships, the Board notes that the Veteran is already service connected for panic disorder with an acquired psychiatric disorder and his psychiatric symptoms have already been assigned a 70 percent disability rating.
Also, with respect to any cosmetic and social effects, the fact that DC 7806 distinguishes between ratings assigned for exposed (i.e., visible to other people) and nonexposed areas affected by a skin disorder indicates that such factors are contemplated by the code.  

Thus, the Board finds that the Veteran does not have any symptoms or functional limitations not accounted for in the assignment of a 60 percent rating under the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, there is no evidence indicating that the Veteran's tinea versicolor presents 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  Consequently, the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

A claim for a total disability rating based on individual unemployability (TDIU) due to a skin disability was not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  While he did file a formal TDIU claim which was granted, he asserted that he was unable to work due to other service-connected disabilities-he did not list his skin disability as the basis for his TDIU clam-and, as noted above, the Veteran has not reported that he was unable to work due to his skin disability.  

Consequently, the evidence supports the assignment of a 60 percent rating, but not higher, for the Veteran's service-connected tinea versicolor.


ORDER

Entitlement to an initial disability rating of 60 percent, but no higher, for tinea versicolor is granted, subject to the laws governing payment of benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


